EXHIBIT 10.3

EXHIBIT C

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT (I) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (II) PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL SELECTED BY THE
HOLDER TO SUCH EFFECT IN GENERALLY ACCEPTABLE FORM OR UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. THIS SECURITY AND THE SECURITIES ISSUABLE
UPON EXERCISE OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

COMMON STOCK PURCHASE WARRANT

S&W SEED COMPANY

 

Warrant Shares: _______

Issuance Date: December 31, 2014

Initial Exercise Date: June 30, 2015

THIS COMMON STOCK PURCHASE WARRANT (the "Warrant") certifies that, for value
received, the receipt and sufficiency of which is hereby acknowledged,
_____________ or its assigns (the "Holder") is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the date that is six (6) months immediately following
the Issuance Date set forth above (the "Initial Exercise Date") and on or prior
to the close of business on the five (5) year anniversary of the Initial
Exercise Date (the "Termination Date") but not thereafter, to subscribe for and
purchase from S&W Seed Company, a Nevada corporation (the "Company"), up to
______ fully paid, nonassessable shares (as subject to adjustment hereunder, the
"Warrant Shares") of Common Stock. The purchase price of one share of Common
Stock under this Warrant shall be equal to the Exercise Price, as defined in
Section 2(b).

Section 1

. Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings set forth in that certain Securities Purchase Agreement (the
"Purchase Agreement"), dated December 30, 2014 (the "Subscription Date"), among
the Company and the purchasers signatory thereto.



Section 2

. Exercise.



1

--------------------------------------------------------------------------------



Exercise of Warrant. Exercise of the purchase rights represented by this Warrant
may be made, in whole or in part, at any time or times on or after the Initial
Exercise Date and on or before the Termination Date by delivery to the Company
(or such other office or agency of the Company as it may designate by notice in
writing to the registered Holder at the address of the Holder appearing on the
books of the Company) of a duly executed copy of the Notice of Exercise sent to
the Company by facsimile or electronic mail in the form annexed hereto and
within three (3) Trading Days of the date said Notice of Exercise is delivered
to the Company, the Company shall have received payment of the aggregate
Exercise Price of the shares thereby purchased by wire transfer or cashier's
check drawn on a United States bank or, if available, pursuant to the cashless
exercise procedure specified in Section 2(c) below. No ink-original Notice of
Exercise shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Notice of Exercise form be required.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case the Holder shall surrender this Warrant to
the Company for cancellation as soon as practicable after such issuance without
delaying the Company's obligation to deliver the Warrant Shares on the Warrant
Share Delivery Date (as defined in Section 2(d)(i)) in order to effect an
exercise hereunder. Partial exercises of this Warrant resulting in purchases of
a portion of the total number of Warrant Shares available hereunder shall have
the effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Company shall maintain records showing the number of Warrant
Shares purchased and the date of such purchases. The Company shall deliver
confirmation of, or any objection to, any Notice of Exercise within one (1)
Business Day of receipt of such notice. The Holder and any assignee, by
acceptance of this Warrant, acknowledge and agree that, by reason of the
provisions of this paragraph, following the purchase of a portion of the Warrant
Shares hereunder, the number of Warrant Shares available for purchase hereunder
at any given time may be less than the amount stated on the face hereof. The
Company's obligations to issue and deliver Warrant Shares in accordance with the
terms and subject to the conditions hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination.

Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $5.00, subject to adjustment hereunder (the "Exercise Price").

Cashless Exercise. If at any time after the Initial Exercise Date, there is no
effective Registration Statement registering, or no current prospectus available
for, the resale of the Warrant Shares by the Holder, then this Warrant may also
be exercised, in whole or in part, at such time by means of a "cashless
exercise" in which the Holder shall be entitled to receive a number of Warrant
Shares equal to the quotient obtained by dividing [(A-B) (X)] by (Y), where:

2

--------------------------------------------------------------------------------



(A) = the arithmetic average of the VWAP of the Common Stock for the five (5)
consecutive Trading Days ending on the date immediately preceding the date of
the applicable Notice of Exercise;

(B) = the Exercise Price of this Warrant then in effect at the time of exercise,
as adjusted hereunder;

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise; and

(Y) = the VWAP of the Common Stock on the date of the applicable Notice of
Exercise.

For purposes of Rule 144(d) promulgated under the Securities Act, as in effect
on the date hereof, it is intended that the Warrant Shares issued in a cashless
exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date
this Warrant was originally issued pursuant to the Purchase Agreement.
Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2(c); provided, however, that to the extent that such cashless exercise
would result in the Holder and the other Attribution Parties (as defined below)
exceeding the Beneficial Ownership Limitation, then the Holder shall not be
entitled to such Warrant Shares to such extent (and shall not be entitled to
beneficial ownership of such Warrant Shares as a result of such cashless
exercise (and beneficial ownership) to such extent) and such Warrant Shares
issuable via cashless exercise on the Termination Date to such extent shall be
held in abeyance for the Holder until such time or times as its right thereto
would not result in the Holder and the other Attribution Parties exceeding the
Beneficial Ownership Limitation, at which time or times the Holder shall be
granted such right (and such Warrant Shares to be held similarly in abeyance) to
the same extent as if there had been no such limitation.

Mechanics of Exercise.

Delivery of Warrant Shares Upon Exercise. Warrant Shares purchased hereunder
shall be transmitted by the Transfer Agent to the Holder by crediting the
account of the Holder's or its designee's balance account with The Depository
Trust Company through its Deposit or Withdrawal at Custodian system ("DWAC") if
the Company is then a participant in such system and either (A) there is an
effective registration statement permitting the issuance of the Warrant Shares
to or resale of the Warrant Shares by the Holder or (B) the Warrant Shares are
eligible for resale by the Holder without volume or manner of sale limitations
pursuant to Rule 144, and otherwise by physical delivery of a certificate,
registered in the Company's share register in the name of the Holder or its
designee, for the number of Warrant Shares to which the Holder is entitled
pursuant to such exercise to the address specified by the Holder

3

--------------------------------------------------------------------------------



in the Notice of Exercise by the date that is three (3) Trading Days after the
delivery to the Company of the Notice of Exercise so long as the Holder delivers
the aggregate Exercise Price (or notice of a "cashless exercise" pursuant to
Section 2(c)) on or prior to the second (2nd) Trading Day following the date on
which the Company has received the Notice of Exercise (such date, the "Warrant
Share Delivery Date") (provided that if the aggregate Exercise Price (or notice
of a "cashless exercise" pursuant to Section 2(c) is delivered) has not been
delivered by such date, the Warrant Share Delivery Date shall be one (1) Trading
Day after the aggregate Exercise Price (or notice of a "cashless exercise"
pursuant to Section 2(c)) is delivered. The Warrant Shares shall be deemed to
have been issued, and Holder or any other person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised, with payment to the
Company of the Exercise Price (or by cashless exercise, if permitted).

Failure to Timely Deliver Warrant Shares. If the Company fails for any reason or
for no reason on or prior to the Warrant Share Delivery Date to issue and
deliver to the Holder the Warrant Shares subject to a Notice of Exercise by the
Warrant Share Delivery Date in the manner required by Section 2(d)(i), in
addition to all other remedies available to the Holder, the Company shall pay to
the Holder, in cash, as partial liquidated damages and not as a penalty, an
amount in cash for each $1,000 of Warrant Shares subject to such exercise (based
on the VWAP of the Common Stock on the date of the applicable Notice of
Exercise), $5 per Trading Day (increasing to $10 per Trading Day on the fifth
Trading Day after such partial liquidated damages begin to accrue) for each
Trading Day after such Warrant Share Delivery Date until such Warrant Shares are
delivered or the Holder rescinds such exercise; provided that the rescission of
such exercise shall not affect the Company's obligations to make any payments
that accrue prior to the date of such rescission pursuant to this Section 2(d)
or otherwise.

Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at its own expense, promptly following the
request of the Holder and upon surrender of this Warrant certificate to the
Company and in no event later than three (3) Trading Days thereafter, deliver to
the Holder a new Warrant evidencing the rights of the Holder to purchase the
unpurchased Warrant Shares called for by this Warrant, which new Warrant shall
in all other respects be identical with this Warrant.

Rescission Rights. Without limiting the Holders rights under Section 2(d)(ii),
if the Company fails to cause the Transfer Agent to transmit to the Holder the
Warrant Shares pursuant to Section 2(d)(i)

4

--------------------------------------------------------------------------------



by the Warrant Share Delivery Date, then the Holder will have the right to
rescind such exercise.

Compensation for Buy-In on Failure to Timely Deliver Warrant Shares Upon
Exercise. In addition to any other rights available to the Holder, if (A) the
Registration Statement (as defined in the Registration Rights Agreement)
covering the resale of the Warrant Shares that are the subject of the Notice of
Exercise (the "Unavailable Warrant Shares") is not available for the resale of
such Unavailable Warrant Shares and the Company fails to promptly, but in no
event later than as required pursuant to the Registration Rights Agreement (x)
so notify the Holder and (y) deliver the Warrant Shares electronically without
any restrictive legend by crediting such aggregate number of Warrant Shares to
which the Holder is entitled pursuant to such exercise to the Holder's or its
designee's balance account with The Depository Trust Company through DWAC (each
of the or (B) the Company fails to cause the Transfer Agent to transmit to the
Holder the Warrant Shares pursuant to an exercise on or before the Warrant Share
Delivery Date, and if after such date the Holder is required by its broker to
purchase (in an open market transaction or otherwise) or the Holder's brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares which the Holder anticipated receiving
upon such exercise (a "Buy-In"), then the Company shall, within three (3)
Trading Days after the Holder's request and in the Holder's discretion, either
(A) pay in cash to the Holder an amount equal to the Holder's total purchase
price (including brokerage commissions and other out of pocket expenses, if any)
for the shares of Common Stock so purchased (the "Buy In Price"), at which point
the Company's obligation to deliver the number of Unavailable Warrant Shares
equal to the number of shares of Common Stock purchased by or on behalf of the
Holder in respect of such Buy-In shall terminate, or (B) pay in cash to the
Holder the amount, if any, by which (x) the Buy In Price exceeds (y) the amount
obtained by multiplying (1) the number of Warrant Shares that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(2) any trading price of the Common Stock selected by the Holder in writing as
in effect at any time during the period beginning on the date of the applicable
Notice of Exercise and ending on the applicable Warrant Share Delivery Date, and
at the option of the Holder, either reinstate the portion of the Warrant and
equivalent number of Warrant Shares for which such exercise was not honored (in
which case such exercise shall be deemed rescinded) or deliver in the manner
required by Section 2(d)(i) to the Holder the number of shares of Common Stock
that would have been issued had the Company timely complied with its exercise
and delivery obligations hereunder. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss. Nothing
herein shall limit a Holder's right to pursue any other remedies

5

--------------------------------------------------------------------------------



available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company's failure to timely deliver shares of Common Stock upon exercise of the
Warrant as required pursuant to the terms hereof.

No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall round up the number of Warrant Shares so
issued to the next whole share.

Charges, Taxes and Expenses. Issuance of Warrant Shares shall be made without
charge to the Holder for any issue or transfer tax or other incidental expense
in respect of the issuance of Warrant Shares, all of which taxes and expenses
shall be paid by the Company, and such Warrant Shares shall be issued in the
name of the Holder or in such name or names as may be directed by the Holder.
The Company shall pay all Transfer Agent fees required for same-day processing
of any Notice of Exercise and all fees to The Depository Trust Company (or
another established clearing corporation performing similar functions) required
for same-day electronic delivery of the Warrant Shares.

Closing of Books. The Company will not close its shareholder books or records in
any manner which prevents the timely exercise of this Warrant, pursuant to the
terms hereof.

Holder's Exercise Limitations. The Company shall not effect any exercise of this
Warrant, and a Holder shall not have the right to exercise any portion of this
Warrant, pursuant to Section 2 or otherwise, if (and then only to the extent
that) after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder together with the other Attribution
Parties, would beneficially own in excess of the Beneficial Ownership Limitation
(as defined below).  For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned by the Holder and the other
Attribution Parties shall include the number of shares of Common Stock held by
the Holder and all other Attribution Parties, plus the number of shares of
Common Stock issuable upon exercise of this Warrant with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (i) exercise of the remaining, nonexercised
portion of this Warrant beneficially owned by the Holder or any other
Attribution Parties and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants,
including the other warrants issued pursuant to the Purchase Agreement (the
"Common Stock Equivalents")) subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, any
Debenture or other

6

--------------------------------------------------------------------------------



Warrants) beneficially owned by the Holder or any other Attribution Party.  For
purposes of this Section 2(e), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. In addition, determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 2(e), in determining the number of outstanding shares of Common
Stock, Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company's most recent periodic or annual report or other
public filing with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or the Transfer Agent setting forth the number of shares of Common Stock
outstanding (the "Reported Outstanding Share Number").  If the Company receives
a Notice of Exercise from the Holder at a time when the actual number of
outstanding shares of Common Stock is less than the Reported Outstanding Share
Number, the Company shall (i) notify the Holder in writing of the number of
shares of Common Stock then outstanding and, to the extent that such Notice of
Exercise would otherwise cause the Holder's beneficial ownership, as determined
pursuant to this Section 2(e), to exceed the Beneficial Ownership Limitation,
the Holder must notify the Company of a reduced number of Warrant Shares to be
purchased pursuant to such Exercise Notice (the number of shares by which such
purchase is reduced, the "Reduction Shares") and (ii) as soon as reasonably
practicable, the Company shall return to the Holder any exercise price paid by
the Holder for the Reduction Shares, if any. Upon the written or oral request of
a Holder for any reason and at any time, the Company shall within one (1)
Business Day confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder and
any other Attribution Party since the date as of which the Reported Outstanding
Share Number was reported. In the event that the issuance of shares of Common
Stock to the Holder upon exercise of this Warrant results in the Holder and the
other Attribution Parties being deemed to beneficially own, in the aggregate,
more than the Beneficial Ownership Limitation (as determined under Section 13(d)
of the 1934 Act), the number of shares so issued by which the Holder's and the
other Attribution Parties' aggregate beneficial ownership exceeds the Beneficial
Ownership Limitation (the "Excess Shares") shall be deemed null and void and
shall be cancelled ab initio, and the Holder shall not have the power to vote or
to transfer the Excess Shares. As soon as reasonably practicable after the
issuance of the Excess Shares has been deemed null and void, the Company shall
return to the Holder the exercise price paid by the Holder for the Excess
Shares. The "Beneficial Ownership Limitation" shall be 4.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon exercise of this Warrant. The
Holder, may, from time to time increase (with such increase not effective until
the 61st day after delivery of such notice) or decrease the Beneficial Ownership

7

--------------------------------------------------------------------------------



Limitation provisions of this Section 2(e); provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon exercise of this Warrant held by the Holder and the
provisions of this Section 2(e) shall continue to apply; provided further that
any such increase will not be effective until the 61st day after such notice is
delivered to the Company. The "Attribution Parties" means, collectively, the
following Persons and entities: (i) any investment vehicle, including, any
funds, feeder funds or managed accounts, currently, or from time to time after
the Initial Exercise Date, directly or indirectly managed or advised by the
Holder's investment manager or any of its Affiliates or principals, (ii) any
direct or indirect Affiliates of the Holder or any of the foregoing, (iii) any
Person acting or who could be deemed to be acting as a Group together with the
Holder or any of the foregoing and (iv) any other Persons whose beneficial
ownership of the Company's Common Stock would or could be aggregated with the
Holder's and the other Attribution Parties' for purposes of Section 13(d) of the
1934 Act). The purpose of the foregoing is to subject collectively the Holder
and all other Attribution Parties to the Beneficial Ownership Limitation. For
purposes of clarity, the shares of Common Stock issuable pursuant to the terms
of this Warrant in excess of the Beneficial Ownership Limitation shall not be
deemed to be beneficially owned by the Holder for any purpose including for
purposes of Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior
inability to exercise this Warrant pursuant to this paragraph shall have any
effect on the applicability of the provisions of this paragraph with respect to
any subsequent determination of exercisability. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 2(e) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph may not be waived and shall apply to
a successor holder of this Warrant.

Issuance Restrictions. If the Company has not obtained Shareholder Approval,
then the Company may not issue upon exercise of this Warrant a number of shares
of Common Stock, which, when aggregated with any shares of Common Stock issued
(i) pursuant to the conversion of any Debentures issued pursuant to the Purchase
Agreement or as Interest Shares (as defined in the Debentures) pursuant to the
Debentures and (ii) upon prior exercise of this or any other Warrant issued
pursuant to the Purchase Agreement, would exceed 1,036,594, subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the Subscription Date (or in the event the transactions contemplated by the
Transaction Documents are not integrated with the transactions contemplated by
the MFP Documents for purposes of any Shareholder Approval requirement,
2,330,594 shares of Common Stock (subject to adjustment for forward and reverse
stock splits, recapitalizations and the like occurring after the Subscription
Date)) (such number of shares, the "Issuable

8

--------------------------------------------------------------------------------



Maximum"). The Holder and the holders of the other Warrants issued pursuant to
the Purchase Agreement shall be entitled to a portion of the Issuable Maximum
equal to the quotient obtained by dividing (x) the Holder's original
Subscription Amount by (y) the aggregate original Subscription Amount of all
holders pursuant to the Purchase Agreement. In addition, the Holder may allocate
its pro-rata portion of the Issuable Maximum among Warrants and Debentures held
by it in its sole discretion. Such portion shall be adjusted upward ratably in
the event a Purchaser no longer holds any Warrants and the amount of shares
issued to such Purchaser pursuant to its Warrants was less than such Purchaser's
pro-rata share of the Issuable Maximum. In the event that the Company is
prohibited from issuing any Warrant Shares for which a Notice of Exercise
(including, for the avoidance of doubt, unless the Warrant is being exercised
via a "cashless exercise" pursuant to Section 2(c), payment by the Holder of the
applicable aggregate Exercise Price) has been received as a result of the
operation of this Section 2(f), then unless the Holder elects to rescind such
exercise, the Company shall pay cash in exchange for cancellation of the number
of Warrant Shares that is subject to such Notice of Exercise, at a price per
share of Common Stock that would have been issued upon such exercise if this
Section 2(f) were not in effect, equal to the greater of (i) the arithmetic
average of the daily VWAPs of the Common Stock during the 5 consecutive Trading
Days immediately preceding the attempted exercise and (ii) the highest trading
price of the Common Stock at any time on the date of the attempted exercise (or
if such date is not a Trading Day, the last Trading Day prior to such date).

Insufficient Authorized Shares. If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock equal to 130% of the number of shares of Common Stock as shall from time
to time be necessary to effect the exercise of all of this Warrant then
outstanding (the "Required Reserve Amount" and the failure to have such
sufficient number of authorized and unreserved shares of Common Stock, an
"Authorized Share Failure"), then the Company shall immediately take all action
necessary to increase the Company's authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for this Warrant then outstanding. Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than sixty (60) days after
the occurrence of such Authorized Share Failure, the Company shall hold a
meeting of its shareholders for the approval of an increase in the number of
authorized shares of Common Stock. In connection with such meeting, the Company
shall provide each shareholder with a proxy statement and shall use its
reasonable best efforts to solicit its shareholders' approval of such increase
in authorized shares of Common Stock and to cause its board of directors to
recommend to the shareholders that they approve such proposal. Notwithstanding
the foregoing, if during any such time of an Authorized Share Failure, the
Company is able to obtain the written consent of a majority of the shares of its
issued and outstanding

9

--------------------------------------------------------------------------------



Common Stock to approve the increase in the number of authorized shares of
Common Stock, the Company may satisfy this obligation by obtaining such consent
and submitting for filing with the Commission an Information Statement on
Schedule 14C. If, upon any exercise of this Warrant, the Company does not have
sufficient authorized shares to deliver in satisfaction of such exercise, then
unless the Holder elects to rescind such attempted exercise, the Holder may
require the Company to pay to the Holder within three (3) Trading Days of the
applicable exercise, cash in an amount equal to the product of (i) the quotient
determined by dividing (x) the number of Warrant Shares that the Company is
unable to deliver pursuant to this Section 2(g), by (y) the total number of
Warrant Shares issuable upon exercise of this Warrant (without regard to any
limitations or restrictions on exercise of this Warrant) and (ii) the Black
Scholes Value; provided, that (x) references to "the day immediately following
the public announcement of the applicable Fundamental Transaction" in the
definition of "Black Scholes Value" shall instead refer to "the date the Holder
exercises this Warrant and the Company cannot deliver the required number of
Warrant Shares because of an Authorized Share Failure" and (y) clause (iii) of
the definition of "Black Scholes Value" shall instead refer to "the underlying
price per share used in such calculation shall be the highest trading price
during the period beginning on the date of the applicable date of exercise and
the date that the Company makes the applicable cash payment."

Section 3

. Certain Adjustments.



Stock Dividends and Splits. If the Company, at any time on or after the
Subscription Date: (i) pays a stock dividend or otherwise makes a distribution
or distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares
or (iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged. Any
adjustment made pursuant to this Section 3(a) shall become effective immediately
after the record date for the determination of shareholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

Adjusted Exercise Price. If on the date that is nine (9) months immediately
following the Issuance Date (or if such date is not a Business Day, the Business
Day immediately following such date) (the "Adjustment Date"), the Exercise

10

--------------------------------------------------------------------------------



Price then in effect exceeds the Adjusted Exercise Price, the Exercise Price
hereunder shall be reset to the Adjusted Exercise Price (defined below) as of
such Adjustment Date. In no event shall the Exercise Price be increased pursuant
to provisions of this Section 3(b). For the avoidance of doubt, the adjustment
of the Exercise Price contemplated by this Section 3(b) is intended to decrease
the Exercise Price, but makes no change to the number of Warrant Shares issuable
hereunder.

Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, at any time on or after the Subscription Date until the third (3rd)
year anniversary of the Issuance Date shall issue or sell, or in accordance with
this Section 3 shall be deemed to issue or sell any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding shares of Common Stock deemed to
have been issued by the Company in connection with any Exempt Issuance) for a
consideration per share less than the Exercise Price in effect immediately prior
to such issue or sale or deemed issue or sale (such lower price, the "Applicable
Price" and each such actual or deemed issuance or sale, a "Dilutive Issuance"),
then simultaneously with the consummation of each such Dilutive Issuance the
Exercise Price shall be reduced and only reduced to equal the product of (A) the
Applicable Price and (B) the quotient determined by dividing (1) the sum of (I)
the product derived by multiplying the Exercise Price in effect immediately
prior to such Dilutive Issuance (as defined below) and the number of shares of
Common Stock Deemed Outstanding immediately prior to such Dilutive Issuance plus
(II) the consideration, if any, received by the Company upon such Dilutive
Issuance, by (2) the product derived by multiplying (I) the Applicable Price by
(II) the number of shares of Common Stock Deemed Outstanding immediately after
such Dilutive Issuance (such reduced Exercise Price, the "New Exercise Price").
Notwithstanding the foregoing, no adjustments shall be made, paid or issued
under this Section 3(c) in respect of an Exempt Issuance. The Company shall
notify the Holder, in writing, no later than the Trading Day following the
issuance or deemed issuance of any Common Stock subject to this Section 3(c),
indicating therein the applicable issuance price, or applicable reset price,
exchange price, conversion price and other pricing terms (such notice, the
"Dilutive Issuance Notice"). For purposes of clarification, whether or not the
Company provides a Dilutive Issuance Notice pursuant to this Section 3(c), upon
the occurrence of any Dilutive Issuance, the Holder is entitled to receive the
Warrant Shares based upon the New Exercise Price regardless of whether the
Holder accurately refers to the New Exercise Price in the Notice of Exercise. If
the Company enters into a Variable Rate Transaction, despite the prohibition
thereon in the Purchase Agreement, the Company shall be deemed to have issued
Common Stock or Common Stock Equivalents at the lowest possible conversion or
exercise price at which such securities may be converted or exercised. For
purposes of determining the New Exercise Price under this Section 2(b), the
following shall be applicable:

Issuance of Options. If the Company in any manner grants or sells any Options
(as defined below) and the lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion,
exercise or exchange of any stock or securities (other than Options) directly or
indirectly convertible into or

11

--------------------------------------------------------------------------------



exercisable or exchangeable for shares of Common Stock ("Convertible
Securities") issuable upon exercise of any such Option is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 3(c)(i), the "lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Options or upon conversion, exercise
or exchange of any Convertible Securities issuable upon exercise of any such
Option" shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one share of
Common Stock upon the granting or sale of the Option, upon exercise of the
Option and upon conversion, exercise or exchange of any Convertible Security
issuable upon exercise of such Option less any consideration paid or payable by
the Company with respect to such one share of Common Stock upon the granting or
sale of such Option, upon exercise of such Option and upon conversion exercise
or exchange of any Convertible Security issuable upon exercise of such Option.
No further adjustment of the Exercise Price shall be made upon the actual
issuance of such shares of Common Stock or of such Convertible Securities upon
the exercise of such Options or upon the actual issuance of such shares of
Common Stock upon conversion, exercise or exchange of such Convertible
Securities.

Issuance of Convertible Securities. If the Company in any manner issues or sells
any Convertible Securities and the lowest price per share for which one share of
Common Stock is issuable upon the conversion, exercise or exchange thereof is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the issuance or sale of such Convertible Securities for such price per share.
For the purposes of this Section 3(c)(ii), the "lowest price per share for which
one share of Common Stock is issuable upon the conversion, exercise or exchange
thereof" shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one share of
Common Stock upon the issuance or sale of the Convertible Security and upon
conversion, exercise or exchange of such Convertible Security less any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the issuance or sale of such Convertible Security and upon
conversion, exercise or exchange of such Convertible Security. No further
adjustment of the Exercise Price or number of Warrant Shares shall be made upon
the actual issuance of such shares of Common Stock upon conversion, exercise or
exchange of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of this Warrant has been or is to be made pursuant to other provisions of this
Section 3(c), no further adjustment of

12

--------------------------------------------------------------------------------



the Exercise Price or number of Warrant Shares shall be made by reason of such
issue or sale.

Change in Option Price or Rate of Conversion. If the purchase price provided for
in any Options, the additional consideration, if any, payable upon the issue,
conversion, exercise or exchange of any Convertible Securities, or the rate at
which any Convertible Securities are convertible into or exercisable or
exchangeable for shares of Common Stock increases or decreases at any time, the
Exercise Price in effect at the time of such increase or decrease shall be
adjusted to the Exercise Price, which would have been in effect at such time had
such Options or Convertible Securities provided for such increased or decreased
purchase price, additional consideration or increased or decreased conversion
rate, as the case may be, at the time initially granted, issued or sold. For
purposes of this Section 3(c)(iii), if the terms of any Option or Convertible
Security that was outstanding as of the Subscription Date are increased or
decreased in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the shares of Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such increase or decrease. No adjustment pursuant
to this Section 3(c) shall be made if such adjustment would result in an
increase of the Exercise Price then in effect.

Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction, (x) the Options will be deemed to have
been issued for the Option Value (defined below) of such Options and (y) the
other securities issued or sold in such integrated transaction shall be deemed
to have been issued or sold for the difference of (I) the aggregate gross
consideration received by the Company less any consideration paid or payable by
the Company pursuant to the terms of such other securities of the Company, less
(II) the Option Value. If any shares of Common Stock, Options or Convertible
Securities are issued or sold or deemed to have been issued or sold for cash,
the consideration other than cash received therefor will be deemed to be the
gross amount received by the Company therefor. If any shares of Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of such consideration received by the Company will be the
fair value of such consideration, except where such consideration consists of
publicly traded securities, in which case the amount of consideration received
by the Company will be the Closing Price of such publicly traded securities on
the date of receipt. If any shares of Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such

13

--------------------------------------------------------------------------------



shares of Common Stock, Options or Convertible Securities, as the case may be.
The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Company and the Required Holders.
If such parties are unable to reach agreement within ten (10) days after the
occurrence of an event requiring valuation (the "Valuation Event"), the fair
value of such consideration will be determined within five (5) Business Days
after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Required Holders
(defined below). The determination of such appraiser shall be final and binding
upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.

Record Date. If the Company takes a record of the holders of shares of Common
Stock for the purpose of entitling them (A) to receive a dividend or other
distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

No Readjustments. For the avoidance of doubt, in the event the Exercise Price
has been adjusted pursuant to this Section 3(c) and the Dilutive Issuance that
triggered such adjustment does not occur, is not consummated, is unwound or is
cancelled after the facts for any reason whatsoever, in no event shall the
Exercise Price be readjusted to the Exercise Price that would have been in
effect if such Dilutive Issuance had not occurred or been consummated.

Certain Defined Terms.

"Adjusted Exercise Price" means the greater of (i) the arithmetic average of the
10 lowest VWAPs of the Common Stock during the 20 consecutive Trading Days
ending on the Trading Day that is immediately prior to the Adjustment Date
(subject to adjustment for any stock dividend, stock split, stock combination or
other similar event affecting the Common Stock during such 20 Trading Day
period) and (ii) $4.15 (as adjusted for any stock dividends, stock split, stock
combination, reclassification or similar transaction occurring after the
Subscription Date).

"Common Shares Deemed Outstanding" means, at any given time, the number of
Common Shares outstanding at such time, plus the number of Common Shares deemed
to be outstanding pursuant to Section 3(c)(i) and 3(c)(ii) hereof regardless of
whether the Options or Convertible Securities are actually

14

--------------------------------------------------------------------------------



exercisable at such time, but excluding any Common Shares owned or held by or
for the account of the Company or issuable upon conversion or exercise, as
applicable, of the Notes and the Warrants or issued as Interest Shares.

"Options" means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

"Option Value" means the value of an Option based on the Black and Scholes
Option Pricing model obtained from the "OV" function on Bloomberg determined as
of (A) the Trading Day prior to the public announcement of the issuance of the
applicable Option, if the issuance of such Option is publicly announced or (B)
the Trading Day immediately following the issuance of the applicable Option if
the issuance of such Option is not publicly announced, for pricing purposes and
reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the remaining term of the applicable Option as of the
applicable date of determination, (ii) an expected volatility equal to the
greater of 100% and the 100 day volatility obtained from the HVT function on
Bloomberg as of (A) the Trading Day immediately following the public
announcement of the applicable Option if the issuance of such Option is publicly
announced or (B) the Trading Day immediately following the issuance of the
applicable Option if the issuance of such Option is not publicly announced,
(iii) the underlying price per share used in such calculation shall be the
highest VWAP of the Common Stock during the period beginning on the Trading Day
prior to the execution of definitive documentation relating to the issuance of
the applicable Option and ending on (A) the Trading Day immediately following
the public announcement of such issuance, if the issuance of such Option is
publicly announced or (B) the Trading Day immediately following the issuance of
the applicable Option if the issuance of such Option is not publicly announced,
(iv) a zero cost of borrow and (v) a 360 day annualization factor.

"Required Holders" means the holders of at least a majority of the number of
Warrant Shares issued and issuable pursuant to the Warrants and shall include
the Lead Investor so long as the Lead Investor or any of its Affiliates holds
any Warrants.

Voluntary Adjustment By Company. The Company may at any time during the term of
this Warrant, with the prior written consent of the Required Holders, reduce the
then current Exercise Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.

Subsequent Rights Offerings. In addition to any adjustments pursuant to Section
3(a) above, if at any time the Company grants, issues or sells any Common Stock
Equivalents, Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of shares of Common Stock (the "Purchase Rights"), then the Holder will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the

15

--------------------------------------------------------------------------------



Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of this Warrant (without regard to any
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder's right to participate in any such
Purchase Right would result in the Holder and the other Attribution Parties
exceeding the Beneficial Ownership Limitation, then the Holder shall not be
entitled to participate in such Purchase Right to such extent (or beneficial
ownership of such shares of Common Stock as a result of such Purchase Right to
such extent) and such Purchase Right to such extent shall be held in abeyance
for the benefit of the Holder until such time or times, if ever, as its right
thereto would not result in the Holder and the other Attribution Parties
exceeding the Beneficial Ownership Limitation, at which time or times the Holder
shall be granted such right (and any Purchase Right granted, issued or sold on
such initial Purchase Right or on any subsequent Purchase Right held similarly
in abeyance) to the same extent as if there had been no such limitation).

Pro Rata Distributions. During such time as this Warrant is outstanding, if the
Company shall declare or make any dividend or other distribution of its assets
(or rights to acquire its assets) to holders of shares of Common Stock, by way
of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a "Distribution"), at any time after
the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date of which a record
is taken for such Distribution, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder's right to participate in any such Distribution would result in the
Holder and the other Attribution Parties exceeding the Beneficial Ownership
Limitation, then the Holder shall not be entitled to participate in such
Distribution to such extent (or in the beneficial ownership of any shares of
Common Stock as a result of such Distribution to such extent) and the portion of
such Distribution shall be held in abeyance for the benefit of the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation, at which time or times the Holder
shall be entitled to participate in such Distribution (and any Distribution in
respect of such Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation).

Fundamental Transaction. If, at any time while this Warrant is outstanding, the
Company shall, directly or indirectly, including through Subsidiaries,
Affiliates or otherwise, in one or more related transactions (1) (i) consolidate
or merge

16

--------------------------------------------------------------------------------



(whether or not the Company is the surviving corporation) with or into another
Person or Persons, or (ii) sell, assign, transfer, convey, lease, license or
otherwise dispose of all or substantially all of the properties or assets of the
Company or any of its "significant subsidiaries" (as defined in Rule 1-02 of
Regulation S-X) to one or more Persons, or (iii) make, or allow one or more
Persons to make, or allow the Company to be subject to or have its Common Stock
be subject to or party to one or more Persons making, a purchase, tender or
exchange offer (whether by the Company or another Person) that is accepted by
the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Persons making or party to, or Affiliated
with any Persons making or party to, such purchase, tender or exchange offer
were not outstanding; or (z) such number of shares of Common Stock such that all
Persons making or party to, or Affiliated with any Persons making or party to,
such purchase, tender or exchange offer, become collectively the beneficial
owners (as defined in Rule 13d-3 under the Exchange Act) of at least 50% of the
outstanding shares of Common Stock, or (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more Persons whereby all such Persons, individually or in the aggregate,
acquire, either (x) at least 50% of the outstanding shares of Common Stock, (y)
at least 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all the Persons making or party to, or Affiliated
with any Persons making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that such Persons become collectively the beneficial owners
(as defined in Rule 13d-3 under the Exchange Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its Common Stock or effect any compulsory share exchange pursuant to
which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (2) allow any Person individually or Persons in
the aggregate to be or become the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Persons as of the date of this Warrant calculated as
if any shares of Common Stock held by all such Persons were not outstanding, or
(z) a percentage of the aggregate ordinary voting power represented by issued
and outstanding shares of Common Stock or other equity securities of the Company
sufficient to allow such Persons to effect a statutory short form merger or
other transaction requiring other shareholders of the Company to surrender their
shares of Common Stock without approval of the shareholders of the Company or
(3) issue or enter into any other instrument or transaction structured in a
manner to circumvent, or that circumvents, the intent of this definition, in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this

17

--------------------------------------------------------------------------------



definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction (each
a "Fundamental Transaction"), upon the occurrence or consummation of such
Fundamental Transaction, and it shall be a required condition to the occurrence
or consummation of any such Fundamental Transaction that:

the Company and the Successor Entity or Successor Entities, jointly and
severally, shall succeed to, and the Company shall cause any Successor Entity or
Successor Entities to jointly and severally succeed to, and be added to the term
"Company" under this Warrant (so that from and after the date of such
Fundamental Transaction, each and every provision of this Warrant referring to
the "Company" shall refer instead to each of the Company and the Successor
Entity or Successor Entities, jointly and severally), and the Company and the
Successor Entity or Successor Entities, jointly and severally, may exercise
every right and power of the Company prior thereto and shall assume all of the
obligations of the Company prior thereto under this Warrant with the same effect
as if the Company and such Successor Entity or Successor Entities, jointly and
severally, had been named as the Company in this Warrant, and, solely at the
request of the Holder, if the Successor Entity and/or Successor Entities is a
publicly traded corporation whose common stock is quoted on or listed for
trading on The NASDAQ Capital Market, the NYSE MKT LLC, The NASDAQ Global
Market, The NASDAQ Global Select Market or The New York Stock Exchange, Inc.
(each, an "Eligible Market"), shall deliver (in addition to and without limiting
any right under this Warrant) to the Holder in exchange for this Warrant a
security of the Successor Entity and/or Successor Entities evidenced by a
written instrument substantially similar in form and substance to this Warrant
and exercisable for a corresponding number of shares of capital stock of the
Successor Entity and/or Successor Entities (the "Successor Capital Stock")
equivalent to the shares of Common Stock acquirable and receivable upon exercise
of this Warrant (without regard to any limitations on the exercise of this
Warrant) prior to such Fundamental Transaction (such corresponding number of
shares of Successor Capital Stock to be delivered to the Holder shall be equal
to the greater of (A) the quotient of (i) the aggregate dollar value of all
consideration (including cash consideration and any consideration other than
cash ("Non-Cash Consideration"), in such Fundamental Transaction, as such values
are set forth in any definitive agreement for the Fundamental Transaction that
has been executed at the time of the first public announcement of the
Fundamental Transaction or, if no such value is determinable from such
definitive agreement, as determined in accordance with Section 6(l) with the
term "Non-Cash Consideration" being substituted for the term "Exercise Price")
that the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction or the record, eligibility or other determination date
for the event resulting in such Fundamental Transaction, had this Warrant been
exercised immediately prior to such

18

--------------------------------------------------------------------------------



Fundamental Transaction or the record, eligibility or other determination date
for the event resulting in such Fundamental Transaction (without regard to any
limitations on the exercise of this Warrant) (the "Aggregate Consideration")
divided by (ii) the per share Closing Price of such Successor Capital Stock on
the Trading Day immediately prior to the consummation or occurrence of the
Fundamental Transaction and (B) the product of (i) the Aggregate Consideration
and (ii) the highest exchange ratio pursuant to which any shareholder of the
Company may exchange Common Stock for Successor Capital Stock) (provided,
however, to the extent that the Holder's right to receive any such shares of
publicly traded common stock (or their equivalent) of the Successor Entity would
result in the Holder and its other Attribution Parties exceeding the Beneficial
Ownership Limitation, if applicable, then the Holder shall not be entitled to
receive such shares to such extent (and shall not be entitled to beneficial
ownership of such shares of publicly traded common stock (or their equivalent)
of the Successor Entity as a result of such consideration to such extent) and
the portion of such shares shall be held in abeyance for the Holder until such
time or times, as its right thereto would not result in the Holder and its other
Attribution Parties exceeding the Beneficial Ownership Limitation, at which time
or times the Holder shall be delivered such shares to the extent as if there had
been no such limitation), and such security shall be satisfactory to the Holder,
and with an identical exercise price to the Exercise Price hereunder (such
adjustments to the number of shares of capital stock and such exercise price
being for the purpose of protecting after the consummation or occurrence of such
Fundamental Transaction the economic value of this Warrant that was in effect
immediately prior to the consummation or occurrence of such Fundamental
Transaction, as elected by the Holder solely at its option); and

the Company and the Successor Entity or Successor Entities shall deliver to the
Holder confirmation that there shall be issued upon exercise of this Warrant at
any time after the occurrence or consummation of the Fundamental Transaction, as
elected by the Holder solely at its option, shares of Common Stock, Successor
Capital Stock or, in lieu of the shares of Common Stock or Successor Capital
Stock (or other securities, cash, assets or other property purchasable upon the
exercise of this Warrant prior to such Fundamental Transaction), such shares of
stock, securities, cash, assets or any other property whatsoever (including
warrants or other purchase or subscription rights), which for purposes of
clarification may continue to be shares of Common Stock, if any, that the Holder
would have been entitled to receive upon the happening of such Fundamental
Transaction or the record, eligibility or other determination date for the event
resulting in such Fundamental Transaction, had this Warrant been exercised
immediately prior to such Fundamental Transaction or the record, eligibility or
other determination date for the event resulting in such Fundamental Transaction
(without

19

--------------------------------------------------------------------------------



regard to any limitations on the exercise of this Warrant), as adjusted in
accordance with the provisions of this Warrant and, in each case, reflecting any
election of the Holder in respect of the form of such consideration if and to
the extent such an election was afforded to the holders of Common Stock in
connection with such Fundamental Transaction.

In addition to and not in substitution for any other rights hereunder, prior to
the occurrence or consummation of any Fundamental Transaction pursuant to which
holders of shares of Common Stock are entitled to receive securities, cash,
assets or other property with respect to or in exchange for shares of Common
Stock (a "Corporate Event"), the Company shall make appropriate provision to
insure that, and any applicable Successor Entity or Successor Entities shall
ensure that, and it shall be a required condition to the occurrence or
consummation of such Corporate Event that, the Holder will thereafter have the
right to receive upon exercise of this Warrant at any time after the occurrence
or consummation of the Corporate Event, shares of Common Stock or Successor
Capital Stock or, if so elected by the Holder, in lieu of the shares of Common
Stock (or other securities, cash, assets or other property) purchasable upon the
exercise of this Warrant prior to such Corporate Event (but not in lieu of such
items still issuable under Sections 3(d) and 3(e), which shall continue to be
receivable on the Common Stock or on the such shares of stock, securities, cash,
assets or any other property otherwise receivable with respect to or in exchange
for shares of Common Stock), such shares of stock, securities, cash, assets or
any other property whatsoever (including warrants or other purchase or
subscription rights and any shares of Common Stock) which the Holder would have
been entitled to receive upon the occurrence or consummation of such Corporate
Event or the record, eligibility or other determination date for the event
resulting in such Corporate Event, had this Warrant been exercised immediately
prior to such Corporate Event or the record, eligibility or other determination
date for the event resulting in such Corporate Event (without regard to any
limitations on exercise of this Warrant), as adjusted in accordance with the
provisions of this Warrant and, in each case, reflecting any election of the
Holder in respect of the form of such consideration if and to the extent such an
election was afforded to the holders of Common Stock in connection with such
Fundamental Transaction. Provision made pursuant to the preceding sentence shall
be in a form and substance reasonably satisfactory to the Holder. The provisions
of this Section 3(g) shall apply similarly and equally to successive Fundamental
Transactions and Corporate Events. Notwithstanding the foregoing, in the event
of Change of Control Transaction (as defined in the Debentures), at the request
of the Holder delivered before the ninetieth (90th) day after the occurrence or
consummation of such Change of Control Transaction, the Company (or the
Successor Entity) shall purchase this Warrant from the Holder by paying to the
Holder, within five (5) Business Days after such request (or, if later, on the
effective date of the Change of Control Transaction), cash in an amount equal to
the Black Scholes Value of the remaining unexercised portion of this Warrant on
the date of such Change of Control Transaction. For purposes of this Warrant,
"Black Scholes Value" means the value of this Warrant based on the Black-Scholes
Option Pricing Model obtained from the "OV" function on Bloomberg Financial
Markets ("Bloomberg") determined as of the day immediately following the public
announcement of the applicable Change of Control Transaction, or,

20

--------------------------------------------------------------------------------



if the Change of Control Transaction is not publicly announced, the date the
Change of Control Transaction is consummated, for pricing purposes and
reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the remaining term of this Warrant as of such date of
request, (ii) an expected volatility equal to the greater of 75% and the 150 day
volatility obtained from the HVT function on Bloomberg as of the day immediately
following the public announcement of the applicable Change of Control
Transaction, or, if the Change of Control Transaction is not publicly announced,
the date the Change of Control Transaction is consummated, (iii) the underlying
price per share used in such calculation shall be the sum of the price per share
being offered in cash, if any, plus the value of any non-cash consideration, if
any, being offered in the Change of Control Transaction, (iv) a zero cost of
borrow and (v) a 360 day annualization factor.

Calculations. All calculations under this Section 3 shall be made to the nearest
cent or the nearest 1/100th of a share, as the case may be. For purposes of this
Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

Notice to Holder.

Adjustment to Exercise Price. Whenever the Exercise Price is adjusted pursuant
to any provision of this Section 3, the Company shall immediately mail to the
Holder a notice setting forth the Exercise Price after such adjustment and any
resulting adjustment to the number of Warrant Shares and setting forth a brief
statement of the facts requiring such adjustment.

Notice to Allow Exercise by Holder. If (A) the Company shall declare a dividend
(or any other distribution in whatever form) on the Common Stock, (B) the
Company shall declare a dividend or distribution on or a redemption of the
Common Stock, (C) the Company shall authorize the granting, issuance or sale of
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property to all holders of the Common Stock, (D) the
approval of any shareholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not

21

--------------------------------------------------------------------------------



to be taken, the date as of which the holders of the Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Company or any of the
Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. The Holder shall remain
entitled to exercise this Warrant during the period commencing on the date of
such notice to the effective date of the event triggering such notice except as
may otherwise be expressly set forth herein.

Other Events. If any event occurs of the type contemplated by the provisions of
this Section 3 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company's Board of
Directors will make an appropriate adjustment in the Exercise Price and the
number of Warrant Shares, as mutually determined by the Company's Board of
Directors and the Required Holders, so as to protect the rights of the Holder;
provided that no such adjustment pursuant to this Section 3(i) will increase the
Exercise Price or decrease the number of Warrant Shares as otherwise determined
pursuant to this Section 3.

Section 4

. Transfer of Warrant.



Transferability. Subject to compliance with any applicable securities laws and
the conditions set forth in Section 4(d) hereof and to the provisions of Section
4.1 of the Purchase Agreement, this Warrant and all rights hereunder (including,
without limitation, any registration rights) are transferable, in whole or in
part, upon surrender of this Warrant at the principal office of the Company or
its designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. Notwithstanding anything herein to
the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company unless the

22

--------------------------------------------------------------------------------



Holder has assigned this Warrant in full, in which case, the Holder shall
surrender this Warrant to the Company within three (3) Trading Days of the date
the Holder delivers an assignment form to the Company assigning this Warrant
full. The Warrant, if properly assigned in accordance herewith, may be exercised
by a new holder for the purchase of Warrant Shares without having a new Warrant
issued.

New Warrants. This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the Initial Exercise Date and shall be identical with this Warrant
except as to the number of Warrant Shares issuable pursuant thereto.

Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the "Warrant Register"), in the name
of the record Holder hereof from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be either (i) registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws
or (ii) eligible for resale without volume or manner-of-sale restrictions or
current public information requirements pursuant to Rule 144, the Company may
require, as a condition of allowing such transfer, that the Holder or transferee
of this Warrant, as the case may be, comply with the provisions of Section 4.1
of the Purchase Agreement.

Representation by the Holder. The Holder, by the acceptance hereof, represents
and warrants that it is acquiring this Warrant and, upon any exercise hereof,
will acquire the Warrant Shares issuable upon such exercise, for its own account
and not with a view to or for distributing or reselling such Warrant Shares or
any part thereof in violation of the Securities Act or any applicable state
securities law, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
the Holder does not agree to hold any of the Warrants or the Warrant Shares for
any minimum or other specific term.

Section 5

. Optional Redemption.



Optional Redemption at the Election of the Company. Subject to the provisions of
this Section 5(a), at any time after the date that is six (6) months immediately
following the Issuance Date, provided that all the Equity Conditions (as

23

--------------------------------------------------------------------------------



defined in the Debentures) have been satisfied (unless waived in writing by the
Holder) on each Trading Day during the period commencing on the Optional
Redemption Notice Date (as defined below) through the later of (x) the Optional
Redemption Date (as defined below) and (y) the date the Optional Redemption
Price (as defined below) is actually paid to the Holder in full (the "Optional
Redemption Period"), and provided further that the Closing Sale Price (as
defined in the Debentures) of the Common Stock equals or exceeds $12.00 (as
adjusted for any stock dividends, stock split, stock combination,
reclassification or similar transaction occurring after the Subscription Date)
for at least fifteen (15) consecutive Trading Days (the "Price Condition") the
Company may redeem all or any portion of this Warrant then remaining for cash in
an amount equal to the Optional Redemption Price on the 30th calendar day
following the Optional Redemption Notice Date (such date, the "Optional
Redemption Date") (the "Optional Redemption"). The Company may exercise its
right to require redemption under this Section 5(a) by delivering a written
notice thereof by facsimile or electronic mail and overnight courier to the
Holder and all, but not less than all, of the holders of the Other Warrants (the
"Optional Redemption Notice" and the date such notice is deemed delivered
hereunder, the "Optional Redemption Notice Date"). The Optional Redemption
Notice shall (i) state the Optional Redemption Date, (ii) state the aggregate
Optional Redemption Price for the redemption of this Warrant and the Other
Warrants which the Company has elected to be subject to an Optional Redemption
from the Holder and all of the holders of such Other Warrants pursuant to this
Section 5(a) (and analogous provisions under such other warrants) on the
Optional Redemption Date and (iii) certify that the Price Condition and the
Equity Conditions have been satisfied as of the Optional Redemption Notice Date.
The Optional Redemption Notice shall be irrevocable. The Company may not effect
more than one (1) Optional Redemption. The Optional Redemption Price is payable
in full on the Optional Redemption Date in cash by wire transfer of immediately
available funds pursuant to wire instructions provided by the Holder in writing
to the Company. If the Price Condition or any of the Equity Conditions shall
cease to be satisfied at any time during the Optional Redemption Period, the
Company shall provide the Holder a subsequent notice to that effect. If the
Price Condition or any Equity Condition fails to be satisfied (which failure is
not waived in writing by the Holder) between the applicable Optional Redemption
Notice Date and any time through the applicable Optional Redemption Date, then
at the option of the Holder the Optional Redemption shall be null and void with
respect to all or any part designated by the Holder of the Warrants that were
subject to the Optional Redemption and the Holder shall be entitled to all the
rights under this Warrant. The Company covenants and agrees that it will honor
all Notices of Exercise tendered from the time of delivery of the Optional
Redemption Notice through the date the Optional Redemption Price is due and paid
in full. All purchase rights under this Warrant exercised by the Holder after
the Optional Redemption Notice Date shall reduce the number of Warrants that are
subject to the Optional Redemption required to be redeemed on the Optional
Redemption Date, unless the Holder otherwise indicates in the applicable Notice
of Exercise. The Company's determination to effect an Optional Redemption shall
be applied ratably to the Holder and all of the holders of the Other Warrants
based on their (or their predecessor's) initial purchases of such Warrants or
Other Warrants pursuant to the Purchase Agreement.

24

--------------------------------------------------------------------------------



Redemption Procedure. The payment of cash pursuant to an Optional Redemption
shall be payable on the Optional Redemption Date. If any portion of the payment
pursuant to an Optional Redemption shall not be paid by the Company by the
Optional Redemption Date, interest shall accrue thereon at an interest rate
equal to the lesser of 18% per annum or the maximum rate permitted by applicable
law until such amount is paid in full. Notwithstanding anything contained herein
to the contrary, if any portion of the Optional Redemption Price remains unpaid
after the Optional Redemption Date, the Holder may elect, by written notice to
the Company given at any time thereafter, to invalidate such Optional
Redemption, ab initio, and, with respect to the Company's failure to honor such
Optional Redemption, the Company shall have no further right to exercise such
Redemption. The Holder may elect to exercise this Warrant pursuant to Section 2
prior to actual payment in cash of the Optional Redemption Price by the delivery
of a Notice of Exercise to the Company.

Pro Rata Redemption Requirement. If the Company causes an Optional Redemption
with respect to less than all of the Warrants and Other Warrants then
outstanding, then the Company shall require redemption of the Warrants and the
Other Warrants from the Holder and each of the holders of the Other Warrants
equal to the product of (i) the number of Warrants which the Company has elected
to cause to be redeemed pursuant to this Section 5, multiplied by (ii) the
fraction, the numerator of which is the aggregate number of Warrants purchased
by the Holder and the denominator of which is the aggregate number of Warrants
issued by the Company pursuant to the Purchase Agreement (such fraction with
respect to each holder is referred to as its "Allocation Percentage," and such
amount with respect to each holder is referred to as its "Pro Rata Amount");
provided, however that in the event that any holder's Pro Rata Amount exceeds
such holder's Warrants or Other Warrants, then such excess Pro Rata Amount shall
be allocated amongst the remaining holders of Warrants and Other Warrants in
accordance with the foregoing formula.

Certain Defined Terms.

"Optional Redemption Price" means $0.25 per Warrant Share, as adjusted for any
stock dividend, stock split, stock combination, reclassification or similar
transaction occurring after the Subscription Date.

"Other Warrants" means the warrants of the same series as this Warrant issued by
the Company pursuant to the Purchase Agreement.

Section 6

. Miscellaneous.



No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a shareholder of the
Company prior to the exercise hereof as set forth in Section 2(d)(i), except as
expressly set forth herein, nor shall anything contained in this Warrant be
construed to confer upon the Holder, solely in such Person's capacity as the
Holder of this Warrant, any of the rights of a shareholder of the Company or any
right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock,

25

--------------------------------------------------------------------------------



consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Warrant Shares which such Person is then entitled to receive
upon the due exercise of this Warrant. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a shareholder
of the Company, whether such liabilities are asserted by the Company or by
creditors of the Company. Notwithstanding this Section 6(a), the Company shall
provide the Holder with copies of the same notices and other information given
to the shareholders of the Company generally, contemporaneously with the giving
thereof to the shareholders.

Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

Saturdays, Sundays, Holidays, etc. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall
not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

Authorized Shares. The Company covenants that, during the period the Warrant is
outstanding, it will reserve from its authorized and unissued Common Stock 130%
of the maximum number of shares issuable upon exercise of this Warrant to
provide for the issuance of the Warrant Shares upon the exercise of any purchase
rights under this Warrant. The Company further covenants that its issuance of
this Warrant shall constitute full authority to its officers who are charged
with the duty of issuing the necessary Warrant Shares upon the exercise of the
purchase rights under this Warrant. The Company will take all such reasonable
action as may be necessary to assure that such Warrant Shares may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant and payment for such Warrant
Shares in accordance herewith, be duly authorized, validly issued, fully paid
and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).

Noncircumvention. Except and to the extent as waived or consented to by the
Holder, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets,

26

--------------------------------------------------------------------------------



consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

Authorizations. Before taking any action which would result in an adjustment in
the number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. The Company agrees that
all legal Proceedings initiated by or on behalf of the Company concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Warrant (whether brought against the Holder or any of its affiliates,
directors, officers, shareholders, partners, members, employees or agents) shall
be commenced exclusively in the state and federal courts sitting in the City of
New York. The Company hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the City of New York, Borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of this Warrant), and hereby
irrevocably waives, and agrees not to assert in any Action or Proceeding, any
claim that it is not personally subject to the jurisdiction of any such court,
that such Action or Proceeding is improper or is an inconvenient venue for such
Proceeding. The Company hereby irrevocably waives personal service of process
and consents to process being served in any such Action or Proceeding by mailing
a copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under the Purchase Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If the Company or the Holder (or any of their
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall commence an Action or Proceeding to enforce any
provisions of this Warrant, then, in addition to the obligations of the Company
under Section 4.10 of the Purchase Agreement, the prevailing party in such
Action or Proceeding shall be reimbursed by the non-prevailing

27

--------------------------------------------------------------------------------



party for its reasonable attorneys' fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such Action or
Proceeding. Nothing contained herein shall be deemed or operate to preclude the
Holder from an Action or Proceeding against the Company in any other
jurisdiction to collect on the Company's obligations to the Holder, to realize
on any collateral or any other security for such obligations, or to enforce a
judgment or other court ruling in favor of the Holder.

Restrictions. The Holder acknowledges that the Warrant Shares acquired upon the
exercise of this Warrant, if not registered and the Holder does not utilize
cashless exercise, may have restrictions upon resale imposed by state and
federal securities laws.

Nonwaiver and Expenses. No course of dealing or any delay or failure to exercise
any right hereunder on the part of Holder shall operate as a waiver of such
right or otherwise prejudice the Holder's rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys' fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

Notices. Any notice, request or other document required or permitted to be given
or delivered to the Holder by the Company shall be delivered in accordance with
the notice provisions of the Purchase Agreement. The foregoing notwithstanding,
any notice of exercise intended to be delivered pursuant to this Warrant shall,
in addition to the notice provisions of the Purchase Agreement, shall also be
delivered by e-mail to the following e-mail address: notice@swseedco.com.

Limitation of Liability. No provision hereof, in the absence of any affirmative
action by the Holder to exercise this Warrant to purchase Warrant Shares, and no
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the Holder for the purchase price of any Common Stock or as a
shareholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

Disputes. In the case of a dispute as to the determination of the Exercise Price
or the arithmetic calculation of the Warrant Shares, the Company shall submit
the disputed determinations or arithmetic calculations via facsimile or
electronic mail within two (2) Business Days of receipt of the Exercise Notice
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation of
the Exercise Price or the Warrant Shares within three (3) Business Days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall, within two (2) Business Days submit via facsimile or
electronic mail (a) the disputed determination of the Exercise Price to an
independent, reputable investment bank selected by the Company and approved by
the

28

--------------------------------------------------------------------------------



Holder or (b) the disputed arithmetic calculation of the Warrant Shares to the
Company's independent, outside accountant. The Company shall cause at its
expense the investment bank or the accountant, as the case may be, to perform
the determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

Remedies. The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder to pursue actual damages for any failure by the Company to
comply with the terms of this Warrant. The Company agrees that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach, including monetary damages, would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Warrant and hereby agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to seek an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required, and the Company expressly agrees to waive and not
to assert the defense in any action for specific performance that a remedy at
law would be adequate.

Disclosure. Upon receipt or delivery by the Company of any notice in accordance
with the terms of this Warrant, unless the Company has in good faith determined
that the matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its Subsidiaries (as defined in the
Securities Purchase Agreement), the Company shall within two (2) Business Days
after any such receipt or delivery publicly disclose such material, nonpublic
information on a Current Report on Form 8-K or otherwise. In the event that the
Company believes that a notice contains material, nonpublic information relating
to the Company or its Subsidiaries, the Company so shall indicate to such Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, nonpublic information relating to the
Company or its Subsidiaries.

Successors and Assigns. Subject to applicable securities laws, this Warrant and
the rights and obligations evidenced hereby shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder. The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.

Amendment. Except as otherwise provided herein, this Warrant may be modified or
amended or the provisions hereof waived with the written consent of the Company
and the Holder.

29

--------------------------------------------------------------------------------



Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant so long as this Warrant as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).

Headings. This Warrant shall be deemed to be jointly drafted by the Company and
all the initial holders of warrants issued pursuant to the Purchase Agreement
and shall not be construed against any Person as the drafter hereof. The
headings used in this Warrant are for the convenience of reference only and
shall not, for any purpose, be deemed a part of this Warrant.

WAIVER OF JURY TRIAL. IN ANY ACTION OR PROCEEDING IN ANY JURISDICTION BROUGHT BY
OR ON BEHALF OF THE COMPANY AGAINST ANY OTHER PERSON IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTIONS CONTEMPLATED HEREBY, THE COMPANY
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.



********************

(Signature Page Follows)

30

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

S&W SEED COMPANY

 

 

By:__________________________________________
Name:
Title:

 

31

--------------------------------------------------------------------------------

NOTICE OF EXERCISE

To: S&W Seed Company

(1) The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

(2) Payment shall take the form of (check applicable box):

[ ] in lawful money of the United States; or

[ ] if permitted, the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(c).

(3) Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

_______________________________

The Warrant Shares shall be delivered to the following DWAC Account Number:

_______________________________

_______________________________

_______________________________

(4) Accredited Investor. The undersigned is an "accredited investor" as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

[SIGNATURE OF HOLDER]

Name of Investing Entity:
________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
___________________________________________________________________
Title of Authorized Signatory:
____________________________________________________________________
Date:
________________________________________________________________________________________

--------------------------------------------------------------------------------



EXHIBIT B

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

Name:

___________________________________

 

(Please Print)

Address:

___________________________________

 

(Please Print)

Dated: _______________ __, ______

 

Holder's Signature: ______________________

 

Holder's Address: _________________________

 

 

 

--------------------------------------------------------------------------------

